Citation Nr: 0929298	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-21 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of service connection for bilateral carpal tunnel 
syndrome.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a 
hysterectomy.  

5.  Entitlement to service connection for a hernia secondary 
to a hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 
1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  A September 1990 rating decision denied a claim for 
service connection for bilateral carpal tunnel syndrome on 
the basis that there was no evidence that the Veteran had 
bilateral carpal tunnel syndrome that was incurred in or 
aggravated during her military service.  

2.  Evidence received since the September 1990 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  The Veteran's bilateral carpal tunnel syndrome is 
etiologically related to service.  

4.  The Veteran has been diagnosed with PTSD, but that 
diagnosis has not been shown to be predicated on a 
corroborated in-service stressor, claimed as military sexual 
trauma incidents.

5.  The Veteran's residuals of a hysterectomy are not 
etiologically related to service.  

6.  The Veteran's hernia secondary to a hysterectomy is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral carpal tunnel 
syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).

2.  The Veteran's bilateral carpal tunnel syndrome was 
incurred as a result of her active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f).

4.  Residuals of a hysterectomy were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.306.	

5.  A hernia secondary to a hysterectomy was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for bilateral 
carpal tunnel syndrome was denied by the RO in a September 
1990 rating decision.  The Veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.  In June 
2004, the Veteran submitted a request to reopen her claim for 
service connection for bilateral carpal tunnel syndrome.

In the November 2007 supplemental statement of the case, it 
appears that the RO reopened the Veteran's claim for service 
connection for carpal tunnel syndrome and denied the claim on 
a de novo basis.  While the RO may have adjudicated the issue 
on a de novo basis, the Board is under a legal duty in such a 
case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  Insofar as the Veteran's claim has been reopened, 
the Veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record prior to the September 1990 final 
rating decision included the Veteran's service treatment 
records and a VA examination report.  The September 1990 
rating decision denied the Veteran's claim, on the basis that 
there was no evidence that the Veteran's bilateral carpal 
tunnel syndrome was incurred in or aggravated by her military 
service.  The newly submitted evidence includes a July 2009 
private medical opinion linking the Veteran's carpal tunnel 
syndrome with her military service.  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As the July 2009 opinion links the Veteran's current 
bilateral carpal tunnel syndrome with her military service, 
the Board finds that this evidence is material to the 
Veteran's claim.  And, as the RO previously denied the claim 
partly on the basis that the Veteran did not show there was 
incurrence or aggravation of the disability in service, it 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, this evidence is both new and 
material, and the Veteran's claim for entitlement to service 
connection for bilateral carpal tunnel syndrome is reopened.

Service Connection

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

As the Veteran's claimed stressors do not involve being 
engaged in combat with the enemy, her lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

Some the Veteran's claimed stressors allege trauma of a 
sexual nature, so the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault. VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17. Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f)(3) (2008) (renumbered 38 C.F.R. § 3.304(f)(4) at 74 
Fed. Reg. 14491 (March 31, 2009)) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(b) (2008).

History and Analysis

The Veteran contends that while in the military she was a 
cook and pain began in her wrists with numbness in her 
fingers.  Her job was also to take care of accounting books 
in the mess hall; using a calculator exclusively caused her 
wrist to become painful and her fingers to numb.  The Veteran 
indicated she had a partial hysterectomy in 1999 because of 
fibroid tumors.  She contends that she had periods that were 
heavy and painful in service and that she suffered from pain 
in her uterus during service.  The Veteran contends that her 
hernia was caused because of her hysterectomy.  The Veteran 
also claims she developed PTSD as a result of sexual 
harassment and intimidation while in the service.  

Service treatment records are negative for any complaints, 
symptoms, diagnosis or treatment of carpal tunnel syndrome or 
related neurological conditions.  The records do note an 
episode of mild ulnar compression in September 1988.  This 
was caused by the Veteran wrapping a rifle strap around her 
left arm to steady her rifle.  No follow-up treatment was 
shown.  The Veteran's separation examination is negative for 
any indications of carpal tunnel syndrome.  

Service treatment records are negative for any complaints, 
symptoms, diagnosis or treatment of gynecological disorder 
requiring partial or total hysterectomy or related 
gynecological condition.  The records do note an episode of 
mildly tender right adnexa in April 1986.  The impression 
then was chronic pelvic pain.  The Veteran's separation 
examination is negative for any indications of the claimed 
gynecological condition.  

Service treatment records are negative for any complaints, 
symptoms, diagnosis or treatment of a hernia in service.  The 
Veteran was evaluated in 1988 for a possible ulcer, but upper 
GI series showed no chronic disability.  

Service treatment records are negative for any complaints, 
symptoms, diagnosis or treatment of PTSD, a nervous 
condition, or any other psychological condition in service.  

A VA examination report from August 1990 showed the Veteran 
complained of numbness in her hands.  Upon examination, her 
hands were 5/5 grip strength and sensations intact to two-
point discrimination; however she had positive phalanx and 
Tinel's test bilaterally.  The diagnosis was carpal tunnel 
syndrome, bilateral hands.  A report of VA examination dated 
in September 1990 contains the statement that the Veteran 
reported some discomfort high in her abdomen with burning and 
an occasional choking feeling.  The report of a September 
1990 upper GI series contained the impression of a small 
hiatal hernia.  

VA treatment records from December 1998 show that the Veteran 
underwent a total abdominal hysterectomy.  The Veteran had a 
history of uterine fibroids, dysmenorrheal, menorrhagia and 
anemia.  

VA treatment records show that the Veteran was evaluated for 
carpal tunnel syndrome in November 1999 and had acupuncture 
treatment for carpal tunnel syndrome in August and September 
2000. 

VA treatment records note that the Veteran underwent a repair 
of an incisional hernia in May of 2004 and that this hernia 
was from a Pfannenstiel incision preformed for a total 
abdominal hysterectomy the Veteran underwent four years 
earlier.  

VA treatment records from 1999 to 2004 show the Veteran was 
treated for depression and at least one treatment record 
reflects a diagnosis of PTSD.  While these treatment records 
note military sexual trauma associated with her problems, 
they do not contain any details or evidence of the specific 
service stressors related to the diagnosis of depression or 
PTSD.  The Veteran indicated to the counselors that she did 
not want to discuss her military experiences.  

The Veteran contends in her February 2005 notice of 
disagreement that her PTSD is the result of multiple sexual 
intimidations and assaults while in service at Camp Hansen in 
Okinawa.  She indicated she spoke to her priest, who cannot 
make any statement.  In addition, she contends that she was 
in Okinawa on a twelve month tour and after nine months she 
came home on leave and asked for a reassignment.  The Veteran 
indicated this shows a sudden change in behavior and appears 
to attribute this to the sexual assaults/harassment she was 
experiencing in service.  

The Board reviewed the Veteran's personnel file.  In 
September 1986 the Veteran requested a humanitarian transfer 
to be closer to home.  In her signed and detailed request, 
she explained that she needed to straighten out her family 
problems, most notably with her husband.  The husband 
apparently was engaged in serious financial mismanagement and 
the Veteran was concerned for the welfare of her children, as 
there was at least one investigation commenced for child 
neglect while she was gone.  The Veteran's commanding officer 
indicated that she told him that her husband's drinking was a 
problem and that she discovered that her husband had pawned 
many jointly owned items upon returning home on leave.  

A July 2009 memorandum by a medical consultant contains the 
statement that the physician had reviewed the Veteran's 
claims file and pertinent medical records.  The consultant 
reviewed the Veteran's history of symptoms related to carpal 
tunnel syndrome and noted the 1990 VA examination report 
diagnosing carpal tunnel syndrome.  The consultant then 
described the general causes and onset of carpal tunnel 
syndrome.  In conclusion, the consultant again noted the 
medical evidence of record, referred to her description of 
the underlying causes of the syndrome and stated that given 
the Veteran's work history and the pathophysiology of carpal 
tunnel syndrome, it was more likely than not that her in-
service exposures contributed to the development of carpal 
tunnel syndrome.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

Service connection for bilateral carpal tunnel syndrome

The Veteran's service treatment records do not contain any 
explicit mention of carpal tunnel syndrome.  However, there 
is a notation of an episode of mild ulnar compression in 
September 1988.  The Veteran's separation examination is 
negative for any medical problems encountered during service, 
including problems with the indications or complaints of 
carpal tunnel syndrome.  

Post-service treatment records show that the Veteran 
currently suffers from bilateral carpal tunnel syndrome.  She 
contends that she first experienced problems with this 
disability in service as a cook and has had problems ever 
since her discharge from service.  In addition, a VA 
examination report shows the Veteran was diagnosed with 
carpal tunnel syndrome in September 1990, within six months 
of her discharge from service.  There is no contrary medical 
opinion of record against the Veteran's claim.  Not only is 
there no medical opinion against the Veteran's claim, but 
there is medical evidence -- the July 2009 private medical 
opinion -- in support of the Veteran's claim.  Although the 
Veteran's separation examination is silent as to carpal 
tunnel syndrome and his other service treatment records are 
inconclusive, it is of no moment.  "[T]he fact that a 
condition was not diagnosed cannot, by itself, serve to rebut 
a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  Taking into account the continuity of 
symptomatology reported by the Veteran, VA treatment records 
(including the September 1990 VA diagnosis), and the 
unrefuted July 2009 private medical examiner who opined that 
the Veteran's in-service "exposures" had "contributed" to 
the development of carpal tunnel syndrome, it is clear that 
the evidence regarding the Veteran's carpal tunnel syndrome 
is at least in equipoise.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for bilateral carpal tunnel 
syndrome is granted.

Service connection for posttraumatic stress disorder (PTSD)

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  This diagnosis is 
supported by records including a December 2003 VA psychology 
consult report, which includes an Axis I diagnosis of PTSD.

Nevertheless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
Veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

In the present case, the Veteran served during a peacetime 
period and has not in fact alleged a combat-related stressor.  
Rather, her claim is predicated on claims of incidents of 
sexual assaults and harassment, which she has not described 
in any detail.  The Veteran contends that she requested a 
transfer out of Okinawa because of the assaults, however.  

The Board notes that her VA treatment records indicate that 
the Veteran experienced military sexual trauma, but none of 
these records contain any detail.  It is also clear in the 
records that the Veteran did not want to go into detail about 
any of the alleged incidents.  

In September 2005 the RO furnished the Veteran with a PTSD 
questionnaire. Specifically, the Veteran was requested to 
provide reports or information regarding treatment at VA and 
private facilities, possible sources of information and 
evidence such as police reports or medical treatment records 
for assault or rape, supporting statements from individuals 
with whom she had discussed the incident, and copies of 
correspondence that she might have sent to close friends or 
relatives in which she repeated information about the 
incident.  Since the issuance of that letter, the Veteran has 
only submitted a May 2006 statement written by her.  In it 
she repeats the allegations that she was sexually assaulted 
in service and is now barely able to function.  She indicated 
in the statement that she deals with painful and stressful 
situations through avoidance.  

Additionally, the Board observes that the Veteran's service 
treatment and personnel records do not contain any entries or 
notations indicating reports of personal assault, 
corresponding medical treatment, or mental health treatment 
connected to such an incident of assault.  The Veteran's 
personnel records do reflect a request for a humanitarian 
transfer.  In this 1986 request, however, the Veteran went 
into great detail as to the family problems she was facing at 
home, particularly with her husband.  Nowhere in these 
records is any indication of sexual assault or harassment in 
service.  In sum, the only evidence of any sexual assault or 
harassment the Veteran suffered in service are the vague 
allegations of she has made in her statements to VA and vague 
references in her VA treatment records.  Even these 
statements do not contain any verifiable details.  In 
addition, there are no police reports or medical treatment 
records for assault or rape, no supporting statements from 
individuals with whom she had discussed the incident, no 
copies of correspondence that she might have sent to close 
friends or relatives in which she repeated information about 
the incident and no details regarding names or exact days the 
incidents occurred.  

The Board is aware of the sensitivity of the subject of rape 
and must emphasize that a negative finding on the Veteran's 
credibility in this matter has not been made. That 
notwithstanding, in the absence of more specific information 
or documentation, the Board finds the evidence of record 
insufficient to corroborate the claimed stressful incidents.  
Given the absence of a corroborated stressor, there exists no 
likelihood that a VA psychiatric examination, which has not 
been conducted to date, would provide findings substantiating 
the claim.  Such an examination is therefore not 
"necessary" under 38 U.S.C.A. § 5103A(d).


Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
Veteran has been diagnosed with PTSD and that this diagnosis 
has been predicated on reports of personal assault during 
service. However, the evidence does not show that the 
Veteran's current diagnosis of PTSD is based upon 
corroborated stressful incidents from service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for PTSD 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a hysterectomy and a hernia secondary 
to a hysterectomy

The Board acknowledges the post-service treatment records 
that show the Veteran has suffered from a hysterectomy and a 
hernia.  The question that must be answered is whether or not 
the Veteran's residuals of a hysterectomy and hernia 
secondary to a hysterectomy, are due to her military service.  

A review of the claims file indicates that the Veteran did 
not report for scheduled VA examinations in February 2007 and 
August 2007 or for her scheduled Decision Review Officers 
hearings in July or August 2006.  In this regard, the Board 
notes that VA's statutory duty to assist the Veteran is not a 
one-way street.  If a Veteran wishes help in developing a 
claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence, such as 
appearing for an examination.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The VA examination scheduling letters sent in January 2007 
and August 2007 contain the same address as on the other 
correspondence sent to the Veteran by VA.  Thus, there is no 
indication that the Veteran was contacted at the wrong 
address for the February 2007 and August 2007 examinations, 
given that the previous mailing to the same address was not 
returned as undeliverable.  As to the Veteran's contention 
that she never received notice, the Board notes that in the 
absence of clear evidence to the contrary, regularity of 
official acts, including the mailing of a letter by VA, is 
presumed. 

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the U.S. Postal Service and VA properly 
discharged their official duties by properly handling mail 
and claims submitted by the appellant.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  
Contentions by the Veteran are not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Based upon the 
above, including the statements received from the appellant 
and the examination scheduling letters, the presumption of 
regularity has not been rebutted and the Veteran is 
considered to have received the January 2007 and August 2007 
letters.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2008).  Under 38 C.F.R. § 
3.655(a), examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, and death 
of an immediate family member.  As the Veteran has not 
provided good cause for failure to report to her 
examinations, the Board's decision must be made on the 
available evidence of record.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The evidence of record reveals that there is no medical 
evidence showing the Veteran had residuals of a hysterectomy 
or a hernia secondary to a hysterectomy, during service or 
within a year of discharge from service.  The Board 
acknowledges that the Veteran's service treatment records 
note an episode of mildly tender right adnexa in April 1986.  
The impression then was chronic pelvic pain.  However, the 
first indication that the Veteran underwent a hysterectomy is 
in December 1998, more than 8 years after discharge from 
service.  In addition, VA treatment records note that the 
Veteran underwent a hernia repair in May of 2004 and that it 
was due to a total abdominal hysterectomy the Veteran 
underwent four years prior, which would be 10 years after 
discharge from service.  

While the Veteran contends that her residuals of a 
hysterectomy and a hernia secondary to a hysterectomy are due 
to her military service, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To this end, there is no medical 
opinion evidence in favor of the Veteran's claim; that is, 
linking the Veteran's residuals of a hysterectomy and a 
hernia secondary to a hysterectomy to her military service.  
The Board again notes that when a claimant fails, without 
good cause, to report for an examination, the decision on the 
claim must be made based on the available evidence of record.

The Veteran has contended she first began experiencing 
symptoms of uterine pain and painful and heavy periods during 
service loss during service, but the length of time between 
the Veteran's discharge from service and her actual diagnoses 
of currently disability is probative evidence against her 
claim.  

For the Board to conclude that these disabilities had their 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claims for service 
connection for residuals of a hysterectomy and a hernia 
secondary to a hysterectomy must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate her claims for service connection by a 
letter in July 2004, before the adverse rating decision that 
is the subject of this appeal.  The Board acknowledges that 
the Veteran was not provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice to the Veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide the specific notice required by Dingess, 
as her claims for service connection for residuals of a 
hysterectomy, a hernia secondary to hysterectomy and PTSD are 
being denied.  See Dingess, supra.  Issues concerning the 
degree of disability or the effective date of the award do 
not arise here.  Despite any deficient notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to the appellant in the processing of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's available service treatment records 
and her service personnel records.  The Veteran's VA medical 
records have been obtained.  The record also contains a 
private medical opinion.  The Board further notes that the 
Veteran failed to report for VA examinations in February 2007 
and August 2007.  In light of these circumstances, the Board 
is satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation. Thus, in accordance with the provisions of 38 
C.F.R. § 3.655, the Board has decided the claim based on the 
current record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor her representative has 
indicated that there are any additional obtainable pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral carpal tunnel syndrome is 
reopened.

Service connection for bilateral carpal tunnel syndrome is 
granted.

Service connection for posttraumatic stress disorder is 
denied.

Entitlement to service connection for a hysterectomy is 
denied.

Service connection for a hernia secondary to a hysterectomy 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


